Title: From George Washington to Benjamin Tallmadge, 4 November 1780
From: Washington, George
To: Tallmadge, Benjamin


                        

                            
                            Dear Sir
                            Hd Qrs Novr 4th 1780
                        
                        You would oblige me by ascertaining as soon as possible the following things.
                        The number of Troops and different Corps that composed the last detachment which is supposed to have gone to
                            the Southw’d.
                        The truth of the present report of another Imbarkation taking place—when it will happen—and to what amount in
                            Men and Corps—and who is to commd. the detachment 
                        The present disposition of the remaining Troops on Long Island and York Island and the number at each place.
                        You cannot be too expeditious in your communications on these heads—distinguishing between things certain and
                            matters of mere report. I am—Dr Sir Yr Obedt Servt
                        
                            Go: Washington
                        
                    